Citation Nr: 1534441	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-31 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to April 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Virtual Benefits Management System (VBMS) electronic claims file contains a duplicate copy of the November 2013 statement of the case (SOC), June 2015 written brief presentation by the Veteran's representative, and evidence submitted by the Veteran and associated with the record in January 2014 and February 2014.  The Virtual VA electronic claims file contains VA treatment records dated from March 2011 to March 2012 and additional documents that are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed to obtain identified outstanding VA treatment records, including vocational rehabilitation records, and for issuance of an additional supplemental statement of the case (SSOC).

In an April 2014 SSOC, it was stated that the evidence of record included electronic review of treatment reports from VA Upstate New York Health Care System dated from November 2013 to April 2014.  After review of the record, the Board finds that these VA treatment records have not been associated with the electronic or paper claims file.  The most recent VA treatment record in the file is dated March 2013 from the Syracuse VA Medical Center.  Therefore, these records must be associated with the other evidence already on file for the Board to review.  

An April 2014 VA disability benefits questionnaire examination report for PTSD reveals the Veteran was in the process of applying for VA vocational rehabilitation benefits.  No such records are associated with the paper or electronic claims file.  Because any outstanding VA vocational rehabilitation file is potentially relevant to the appeal, there is a duty to obtain it.

Lastly, a copy of two email rejection letters from employment applications were also obtained and associated with the VBMS electronic claims file in February 2014.  Such evidence was not listed as reviewed in the April 2014 SSOC and was associated with the record prior to certification of the case to the Board in May 2014.  As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records dated from March 2012, to include records from the VA Upstate New York Health Care System dated from November 2013 to April 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Obtain any outstanding VA vocational rehabilitation file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

